Citation Nr: 0819522	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-38 680	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, lumbar spine, with chronic low back pain and lumbar 
strain (claimed as back disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1993 and from August 1993 to May 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In June 2007, the Board remanded the case to the RO 
through the Appeals Management Center (AMC) for additional 
development.  The AMC granted service connection by a rating 
decision in September 2007.


FINDING OF FACT

1.  On September 28, 2007, the AMC issued a rating decision 
granting service-connection for degenerative disc disease, 
lumbar spine, with chronic low back pain and lumbar strain 
(claimed as back disorder).

2.  The AMC complied with the Board's June 2007 remand order.


CONCLUSION OF LAW

There is no issue on appeal before the Board.  38 U.S.C.A. 
§§  7104, 7105.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2003, the veteran filed a claim for service 
connection for several conditions, including chronic back 
pain.  Following the RO's denial the claim for the back 
condition, the Board remanded the case in June 2007 for 
further development.  The veteran underwent a VA examination 
in July 2007.  The VA examiner opined that chronic low back 
pain with lumbar strain is at least as likely as not caused 
by or the result of an injury sustained in military service.  
Likewise, minimal degenerative disc disease of the lumbar 
spine was at least as likely as not caused by service.  The 
VA examiner additionally diagnosed dextroscoliosis of the 
thoracic spine.  He opined that this condition was likely 
developmental and not due to service.  The AMC subsequently 
rated the lumbar spine as 20 percent disabling and issued a 
Supplemental Statement of the Case (SOC) denying service 
connection for the thoracic spine.  However, the Board finds 
that the veteran's claim for service connection for chronic 
back pain was allowed, and thus, there is nothing more to 
decide.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


